Title: To Thomas Jefferson from Nathaniel Cutting, 8 June 1793
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
Falmouth, 8th. June, 1793.

I have the honor to acquaint you that I arrived in this Port yesterday, which compleated thirty-four days from the time of my departure from the Delaware. The Ship waits here for orders from London, therefore I intend to set out for that metropolis, by land, to morrow.
At this extreme corner of the Kingdom, I find very little authentic intelligence respecting public affairs. It is reported and believed here, that Dumourier, after all his brilliant exploits under the Banners of the French Republic, has taken the same step that La Fayette did, and is now resident in the Austrian Territories, a deserter from those Colours which he display’d with such eclat in the Netherlands the year past. Some pretend to account for this from the proverbial versatility of his Countrymen, and the implacable resentment of some influential Characters in the Convention whose native rigidity has never admitted the amiable polish of liberality and whose jealous temperatures lead them to suppose their own individual merit depreciated by the virtues or successes of a Competitor.
It seems that the French conducted with so little address or discretion in Brabant or Flanders that they disgusted those whose friendship they ought to have been solicitous to secure; so that instead of extending their glorious career through the States of Holland, as was expected by some in America, they have been obliged precipitately to relinquish all the Territory their rapid successes over-ran in course of the last year; But having once retreated within the proper boundaries of their Realm, they seem to be invincible. Several severe engagements between large Detachments of the combined forces, and the troops of the French Republic are reported to have taken place, in which the English confess the latter were either compleatly victorious, or maintained their ground with all the address of military veterans and all the firmness of men who think it a disgrace to yield to anything less than omnipotence!
By Sea the Republic makes but a despicable figure; and I think it good policy that it does not attempt much in that line. French Privateers and light Cruizers are said to swarm through all the navigable world, and by their predatory warfare distress the Commerce of their Enemies, and of course injure them more essentially, than the same force could do if applied in any other way. I am told that a prodigious number of English merchantships have been captured, and many of them have arrived safe in French Ports notwithstanding the British Fleet proudly exults in its superiority and rides triumphant on the broad Atlantic as well as in the narrow seas. The most it has hitherto effected has been  now and then capturing a Privateer, or retaking a Prize. One of each of these descriptions was recently sent into England which are said to be the most valuable that ever fell into the hands of an Enemy. The French Privateer call’d the Dumourier, had captured a Spanish Register Ship, took out of her two hundred and fifty Boxes of Silver, and instead of judiciously shaping different courses for different Ports, they both kept together till they fell in with the British fleet which effectually alter’d their route. The specie and bullion captured as abovemention’d is reported and believed to amount to above one million sterling. This it seems, agreably to the marine Laws of Spain in similar cases, will be wholly condemned as prize to the Re-captors. The share of Lord Hood, as Admiral of the Fleet, is computed at Sixty thousand pounds.
The English at this Port confidently assert that French Cruizers when they meet with any American Vessel laden with Provision, bound to any Port in the Territory of their Enemies, they violate the Laws of Neutrality by obliging her to proceed to some port in France. This I take to be a piece of calumny calculated to mislead our Countrymen and irritate them against a people who, though guilty of many excesses which make humanity shudder, are exerting every nerve in Support of that political freedom in which the Americans have so long gloried!
It is reported here likewise that English Cruizers have also intercepted American [Vessels] bound to France with Provisions; but I understand that Government disavows having authorized such wanton violations of the laws of declared neutrality. I sincerely hope that such unwarrantable stretches of power, exercised by rapacious and lawless individuals may not excite any serious altercation between our Government and either of the belligerent [Powers] but on the other hand I flatter myself that we shall not pusilanimously crouch to the insolent authority that may presume to insult the American Flag. I have the honor to be, most respectfully, Sir, Your most obedient humble servant

Nat. Cutting

